Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claims 8 and 18 recite the limitation "the number of reference lines.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0230285).
Regarding claim 1, Kim discloses a method of decoding an image (¶7 decoding a 360 degree image), the method comprising: 
determining a projection format of a 360-degree video image (Kim: ¶7-9 receiving projection format information of a 360 degree image); 
determining, on the basis of the determined projection format, a spatial correlation degree between a current block and a neighboring block (¶709 motion information of neighboring block is used to encode motion information of the current block, wherein the neighboring block will be based on the projection format; ¶670 intra-prediction for decoding current block); and 
determining, on the basis of the determined spatial correlation degree, a candidate block for predicting the current block (Fig.38 and ¶719 motion information of spatially adjacent blocks are included in a motion information prediction candidate group of the current block; ¶670 intra-prediction for decoding current block).

Regarding claim 2, Kim discloses wherein the projection format is at least one among a cube map projection (CMP) format, and an equi-rectangular projection (ERP) format (¶9 ERP and CMP format).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0230285) in view of Kim et al (AU 2016/228181A1 hereinafter Kim’81).
Regarding claim 5, Kim does not disclose wherein the determining of the candidate block for predicting the current block includes excluding, on the basis of the determined spatial correlation degree, at least one among a spatially neighboring block and a temporally neighboring block of the current block from the candidate blocks for the current block.
However, Kim’81 teaches wherein the determining of the candidate 93block for predicting the current block includes excluding, on the basis of the determined spatial correlation degree, at least one among a spatially neighboring block and a temporally neighboring block of the current block from the candidate blocks for the current block (¶6 spatial merge candidate blocks of the prediction object block may be replace with a block located outside of motion estimation region, thereby excluding spatially neighboring block).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kim’81 and provide the advantage and capability of being able to adaptively determining a spatial merge candidate block according to a size of the MER and a size of the prediction object block if the prediction object block and the spatial merge candidate block are included in the same MER (¶6).

Regarding claim 6, Kim’81 in the combination teaches wherein the determining of the candidate block for predicting the current block includes replacing, on the basis of the determined spatial correlation degree, at least one among a spatially neighboring block and a temporally neighboring block of the current block a)with a first block to include the first block in 

Regarding claim 7, Kim’81 in the combination teaches wherein the first block is a block corresponding to at least one among a block that is not spatially adjacent to 15the current block and a block that is not temporally adjacent to the current block (¶6 spatial merge candidate blocks of the prediction object block may be replace with a block located outside of motion estimation region, wherein the outside is not spatially outside the current block). Motivation to combine is same as it is in claim 5.

Regarding claims 15-17, claims 15-17 have limitations similar to those treated in the above rejection of claims 5-7, and are met by the references as discussed above. Claim 15-17 however claim encoding. The encoding steps essentially follow similar processing steps as the decoding step, but in an inverse order or in reverse order.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0230285) in view of Lee (US 2021/0006799).
Regarding claim 8, Kim does not disclose wherein the determining of the candidate block for predicting the current block includes determining the number of reference lines of the current block, and the number is determined on the basis of whether a position of the current block is positioned at a boundary of the image.

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Lee and provide the advantage and capability of being able to perform intra prediction of the current block (¶150).

Regarding claim 9, Lee in the combination teaches wherein the boundary is a boundary between 25fragment images (¶155 current block is positioned near a boundary of CTU or a tile). Motivation to combine is same as it is in claim 8.

Regarding claim 10, Lee in the combination teaches wherein the fragment image is at least one among a tile, a slice, a face, a. CTU row, and a CTU (¶155 CTU or a tile is fragment image). Motivation to combine is same as it is in claim 8.

Regarding claims 18-20, claims 18-20 have limitations similar to those treated in the above rejection of claims 8-10, and are met by the references as discussed above. Claim 18-20 however claim encoding. The encoding steps essentially follow similar processing steps as the decoding step, but in an inverse order or in reverse order.

Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior arts disclose “when the projection format is the ERP format and the current block is positioned in a boundary face of an image frame, the merge candidate list includes a predetermined block positioned in the opposite boundary face.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al (US 2019/0260990); Lee (US 2021/0058619) discloses setting number of available candidate intra-prediction modes based on the reference sample line of a current block (¶351).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/               Examiner, Art Unit 2486